


Exhibit 10.45


WAIVER TO
REVOLVING CREDIT AGREEMENT




WAIVER, dated as of July 3, 2014 (this “Waiver”) to the Revolving Credit
Agreement dated as of December 22, 2010 (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”), among American Media,
Inc. (the “Borrower”), JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), and the lenders from time to time
party thereto. Capitalized terms used and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.
WHEREAS, the Borrower has informed the Administrative Agent and each Lender
party hereto that the Borrower has failed to furnish to the Administrative Agent
(i) the financial statements, reports and other documents as required under
Section 5.01(a) of the Credit Agreement with respect to the fiscal year of the
Borrower ended March 31, 2014 (ii) and the related deliverables required under
Sections 5.01(c) and 5.03(b) of the Credit Agreement (collectively, the
“Specified Default”).
WHEREAS, upon Borrower’s request, the Required Lenders have agreed subject to
the terms and conditions set forth herein, to waive the Specified Default during
the Waiver Period (as hereinafter defined).
NOW, THEREFORE, the parties hereto hereby agree as follows:
Section 1.Limited Waiver.


(a)As of the Waiver Effective Date (as hereinafter defined), the Required
Lenders hereby waive the Specified Default until the expiration of the Waiver
Period. As used herein, the term “Waiver Period” shall mean the period
commencing on the Waiver Effective Date and expiring at 5:30 p.m., New York City
time, on July 15, 2014.


(b)Upon the expiration of the Waiver Period, the agreement of the Required
Lenders hereunder to waive the Specified Default shall immediately terminate
without the requirement of any demand, presentment, protest, or notice of any
kind, all of which the Borrower and each other Loan Party hereby waives.


Section 2.Counterparts.


This Waiver may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Waiver by telecopy or
electronic transmission (including in .pdf or similar format) shall be effective
as delivery of a manually executed counterpart of this Waiver.
Section 3.Applicable Law.


THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS WAIVER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.




--------------------------------------------------------------------------------




Section 4.Headings.


Section headings herein and in the Loan Documents are included for convenience
of reference only and shall not affect the interpretation of this Waiver or any
Loan Document.
Section 5.Effect of Waiver.


On and after the Waiver Effective Date, each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof” or words of like import referring to
the Credit Agreement, and each reference in each of the Loan Documents to “the
Credit Agreement,” “thereunder,” “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by this Waiver. The Credit Agreement and each of the other Loan
Documents, as supplemented by this Waiver, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. Except
as expressly set forth herein, this Waiver shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders or the Administrative Agent under the Credit Agreement
or any other Loan Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of the Credit Agreement
or any other Loan Document, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. For purposes of this
Waiver, “Waiver Effective Date” shall mean the date upon with this Waiver has
been signed by the Borrower and the Required Lenders.
IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed as of the date first above written.
AMERICAN MEDIA, INC., as Borrower
 
 
 
 
 
By:
 
/s/ Christopher Polimeni
 
 
Name: Christopher Polimeni
 
 
 
Title: Executive Vice President, Chief Financial Officer and Treasurer





SIGNATURE PAGE TO WAIVER DATED AS OF July 3, 2014, AMONG AMERICAN MEDIA, INC.
AND THE LENDERS PARTY HERETO
 
 
 
 
 
Lender Name:
 
JPMorgan Chase
 
 
 
 
By:
 
/s/ Susan E. Atkins
 
 
Name: Susan E. Atkins
 
 
 
Title: Managing Director
 









--------------------------------------------------------------------------------




SIGNATURE PAGE TO WAIVER DATED AS OF July 3, 2014, AMONG AMERICAN MEDIA, INC.
AND THE LENDERS PARTY HERETO
 
 
 
 
 
Lender Name:
 
DEUTSCHE BANK TRUST COMPANY AMERICAS
 
 
 
 
By:
 
/s/ Benjamin Souh
 
 
Name: Benjamin Souh
 
 
 
Title: Vice President
 
 
 
 
 
 
By:
 
/s/ Keith Braun
 
 
Name: Keith Braun
 
 
 
Title: Managing Director
 





SIGNATURE PAGE TO WAIVER DATED AS OF July 3, 2014, AMONG AMERICAN MEDIA, INC.
AND THE LENDERS PARTY HERETO
 
 
 
 
 
Lender Name:
 
CREDIT SUISSE AG CAYMAN ISLANDS BRANCH
 
 
 
 
By:
 
/s/ Vipul Dhadda
 
 
Name: Vipul Dhadda
 
 
 
Title: Authorized Signatory
 
 
 
 
 
 
By:
 
/s/ Sally Reyes
 
 
Name: Sally Reyes
 
 
 
Title: Authorized Signatory
 







